        Case 1:09-cr-00551-LMM-RDC Document 384 Filed 10/25/19 Page 1 of 8
                                                                             1



 1                              UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF GEORGIA
 2                                    ATLANTA DIVISION

 3

 4
     UNITED STATES OF AMERICA               )    Case Number
 5                                          )    1:09-CR-551-LMM-JFK-1
                                            )
 6                   v.                     )
                                            )
 7                                          )    Atlanta, Georgia
                                            )    July 23, 2018
 8   EDGAR VALDEZ-VILLAREAL, et al.         )
                                            )
 9                                          )
                                            )
10
                    TRANSCRIPT OF RECORDED MOTION TO APPOINT COUNSEL
11                         BEFORE THE HONORABLE JANET F. KING
                             UNITED STATES MAGISTRATE JUDGE
12

13   APPEARANCES OF COUNSEL:

14
     FOR THE GOVERNMENT:               MS. ELIZABETH HATHAWAY
15

16   FOR THE DEFENDANT:                MR. WILMER PARKER

17

18   Official Court Reporter:          ALICIA B. BAGLEY, RMR, CRR

19

20             Proceedings recorded by mechanical stenography, transcript
                                   produced by computer
21

22

23

24

25
       Case 1:09-cr-00551-LMM-RDC Document 384 Filed 10/25/19 Page 2 of 8
                                                                                   2



 1                                  P R O C E E D I N G S

 2                (In Atlanta, Fulton County, Georgia; July 23, 2018;

 3                           in open court; defendant present)

 4                     THE COURT:   Please be seated.    Good morning.

 5             Okay.    This is the case of the United States of America vs.

 6   Valdez-Villareal, 1:09-CR-551.     Ms. Hathaway is here for the

 7   government and Mr. Parker is seated with the defendant.         This matter

 8   was referred to me initially by District Judge Duffey and by Judge

 9   Martin May who's now handling the case.       It's before me because there

10   is a motion for appointment of appellate counsel that was filed on

11   June the 18th and we are setting this down because there is some

12   question as to whether or not there's an issue with the defendant

13   wanting to appeal, or not, and whether or not there's an issue --

14   there's a question of whether or not the defendant wants to bring up

15   the matter of ineffective counsel.

16             Mr. Parker, I'll hear from you first and if your client

17   would like to speak and if the government -- and if you all would like

18   to have this matter discussed outside Ms. Hathaway's presence, we can

19   do that also.

20             MR. PARKER:    Your Honor, as we had informed the Court

21   previously, Mr. Valdez was sentenced by Judge Duffey on June the 11th.

22   Unbeknownst to Mr. Maloy and myself, there was filed a pro se notice

23   of appeal by someone on behalf of Mr. Valdez.       I say that simply

24   because the envelope reflects that it was mailed from Trenton, New

25   Jersey.
       Case 1:09-cr-00551-LMM-RDC Document 384 Filed 10/25/19 Page 3 of 8
                                                                                 3



 1             THE COURT:    I observed that.

 2             MR. PARKER:    Mr. Valdez was not -- was not located at Fort

 3   Dix, New Jersey on the 12th, which is the purported date of an

 4   electronic signature, not even his handwritten signature.

 5             As had been noted in open court and has been noted more

 6   fulsomely before Judge Duffey in a sealed session, Mr. Valdez has

 7   cooperated with the government and the government, in fact, filed a 5K

 8   motion for downward departure which is sealed, but I believe we have

 9   provided a copy of that document to the Court.        There's a potential

10   additional cooperation -- not necessarily an absolute reality but

11   potential that might warrant, at a subsequent date, a Rule 35

12   reduction of sentence.    All of that having been said, this pro se

13   document -- alleged pro se document was filed.        Subsequent to the

14   filing of the document I personally visited with Mr. Valdez --

15             THE COURT:    Was this motion for appointment of appellate

16   counsel with it?

17             MR. PARKER:    It was.

18             THE COURT:    Okay.

19             MR. PARKER:    They were both filed together.

20             THE COURT:    Okay.

21             MR. PARKER:    Subsequent to the filing of those documents I

22   personally visited with Mr. Valdez out at USP Atlanta.         He authorized

23   me to represent to the government that he wished to not go forward

24   with an appeal, he wished to continue to cooperate, and I so informed

25   Ms. Hathaway and other members of the US Attorney's Office and so
       Case 1:09-cr-00551-LMM-RDC Document 384 Filed 10/25/19 Page 4 of 8
                                                                               4



 1   that -- of course, because in the allegations of the motion for

 2   appellate counsel are allegations that Mr. Maloy and I have been

 3   ineffective in our assistance as his counsel and because of a prior

 4   motion filed that was filed pro se by Mr. Valdez that was addressed by

 5   Judge Duffey, I want to say in May, in which he alleged -- that was a

 6   sealed document, I believe it's also been provided to the Court, and

 7   it was addressed by Judge Duffey and as a result of that Mr. Valdez

 8   withdrew that motion but he, in making that motion, alleged a desire

 9   for new counsel.    With the motion withdrawn, the matter was set for

10   sentencing and sentencing ensued on June the 11th.        So that's the

11   background and those are my representations.

12              THE COURT:    Did you discuss with him whether or not he

13   wanted to -- well, we don't need appointment of appellate counsel

14   anymore, apparently.     Has he withdrawn the notice of appeal?

15              MR. PARKER:   No, he hasn't.    The Eleventh has pointedly

16   directed Mr. Maloy and myself to file a certificate of interested

17   parties, as well as the transcript request, and they said until we're

18   relieved of representation of Mr. Valdez we are going to be appellate

19   counsel.    That was the words of the Clerk of the Court, that's not

20   reflected in an order, but I have a deep belief that that probably

21   would be, if necessary.     And, quite frankly, that's just an impossible

22   task for us because, you know, we couldn't allege ourselves that we

23   were ineffective.

24              THE COURT:    I know that but -- okay.    Well, what I'm

25   asking:    Did you discuss with him also, when you were discussing
       Case 1:09-cr-00551-LMM-RDC Document 384 Filed 10/25/19 Page 5 of 8
                                                                                5



 1   whether or not he wanted to proceed on appeal, the origination of this

 2   motion or if he wanted --

 3             MR. PARKER:    No, I did not inquire of that other than to

 4   confirm he wasn't the one who put it -- or caused it to be placed in

 5   the mail since he was here in this courthouse on June the 12th.

 6             THE COURT:    Okay.

 7             MR. PARKER:    At any rate, without transgressing into any

 8   attorney/client, I did not care to go into that area.

 9             THE COURT:    Okay.

10             MR. PARKER:    One other matter I'd like to represent to the

11   Court.   I will say I've given my own views to him about the

12   incongruity of potential cooperation with the government

13   simultaneously with an appeal, but that was not based on any

14   communication from the government to me.          Mr. Maloy has not seen

15   Mr. Valdez since sentencing so I'm the only counsel who has seen him.

16             THE COURT:    Okay.   Okay.     Well, I think I would like to

17   speak to Mr. Valdez.    Ms. Hathaway, I'll excuse you for a few minutes.

18             MS. HATHAWAY:    Yes, ma'am.

19                              (Pages 6 through 10 sealed)

20                                     *   *   *   *   *

21

22

23

24

25
       Case 1:09-cr-00551-LMM-RDC Document 384 Filed 10/25/19 Page 6 of 8
                                                                               11



 1             THE COURT:    Okay.   Ms. Hathaway, in your absence Mr. Valdez

 2   has advised the Court that he -- and, in fact, on the record -- has

 3   directed Mr. Parker and Mr. Maloy to withdraw his notice of appeal.

 4   He advises me that he wants to retain them as his attorney, that he

 5   has no question at this point in time -- or concerns that they were

 6   ineffective or haven't represented him.       I explained to him that since

 7   they're retained he can fire them whenever he would like and then the

 8   question would become not for matters of appeal, if the notice is

 9   withdrawn, but for any further cooperation matters or Rule 35 matters,

10   whether or not he would be appointed counsel to continue to represent

11   him in this court.

12             Did I summarize correctly, Mr. Valdez, our conversation?

13             THE DEFENDANT:    Yes, Your Honor.

14             THE COURT:    Mr. Parker?

15             MR. PARKER:    Yes, you did, Your Honor.

16             THE COURT:    All right.    Then I make a finding on the record

17   that based on speaking with Mr. Valdez, who I find understands what's

18   going on, declined an opportunity to speak with me without even

19   Mr. Parker present, says that he does not wish to pursue his appeal,

20   does not seek the appointment of counsel for any other purpose and

21   finds that his -- and believes that his representation to date has

22   been effective.   All right.    So I am going to deny as moot Number 307

23   which is the motion for appointment of appellate counsel.

24             Do you think I need to do anything else?

25             MR. PARKER:    No, Your Honor.    We will file during the day
       Case 1:09-cr-00551-LMM-RDC Document 384 Filed 10/25/19 Page 7 of 8
                                                                                12



 1   the notice of withdrawal of the appeal.

 2             THE COURT:    Okay.

 3             MR. PARKER:    I assume that will trigger conduct by the

 4   Eleventh Circuit.

 5             THE COURT:    Right.

 6             And, Mr. Valdez, let me let you know that you can -- like I

 7   said, if you want to terminate representation, do so, hire different

 8   attorneys, if you can, or request appointment of counsel even without

 9   the appeal pending for what's going on here, okay?

10             THE DEFENDANT:    Yes, Your Honor.

11             MS. HATHAWAY:    Your Honor, just for the record.       There's a

12   companion case as well so when the Court enters its --

13             THE COURT:    Yes.

14             MS. HATHAWAY:    16-CR-155.

15             THE COURT:    Okay.    So it's 09-CR-551 and 16-CR-155?

16             MS. HATHAWAY:    That's right, Your Honor.

17             THE COURT:    Okay.    So they'll be in both cases.     Okay.   All

18   right.   Then thank you.

19             MR. PARKER:    Thank you, Your Honor.

20                                  [proceedings concluded]

21

22

23

24

25
        Case 1:09-cr-00551-LMM-RDC Document 384 Filed 10/25/19 Page 8 of 8



 1

 2   UNITED STATES DISTRICT COURT

 3   NORTHERN DISTRICT OF GEORGIA

 4   CERTIFICATE OF REPORTER

 5

 6              I do hereby certify that the foregoing pages are a true and

 7   correct transcript of the proceedings taken down by me in the case

 8   aforesaid.

 9

10

11                         This the 16th day of October, 2019.

12

13

14                                          /S/ Alicia B. Bagley
                                            ALICIA B. BAGLEY, RMR, CRR
15                                          OFFICIAL COURT REPORTER
                                            (706) 378-4017
16

17

18

19

20

21

22

23

24

25
